DETAILED ACTION   
Claim Objections
1.	Claims 5, 7 are objected to because of the following informalities:
          In claim 5, lines 2, 3 “a source drain pattern” should be changed to “a source/drain pattern”
In claim 7, line 1 “the source drain pattern” should be changed to “the source/drain pattern”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 – 5, 9, 10, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi et al. (9356054).
With regard to claim 1, Miyairi et al. disclose a display apparatus (for example, see fig. 4A) comprising a first area (referred to as “A1” by examiner’s annotation shown in fig. 4A below), a second area (referred to as “A2” by examiner’s annotation shown in fig. 4A below) adjacent to the first area, and a third area (referred to as “A3” by examiner’s annotation shown in fig. 4A below) adjacent to the first area (A1) and spaced apart from the second area (A2) to form a notch (referred to as “B” by examiner’s annotation shown in fig. 4A below; notch B forming a trench of the interlayers) between the second area (A2) and the third area (A3), the display apparatus comprising: a gate line (referred to as “C” by examiner’s annotation shown in fig. 4A below; or a conductive line 153b functioning as a gate line) in the second area (A2); 
a first load matching capacitor (referred to as “C1” by examiner’s annotation shown in fig. 4A below, wherein capacitor C1 is a small capacitor) electrically connected to the gate line (C); and a second load matching capacitor (referred to as “C2” by examiner’s annotation shown in fig. 4A below; wherein capacitor C1 is a small capacitor) electrically connected to the gate line (C) and overlapping the first load matching capacitor (C1). 
Figure 4A of the Miyairi et al. reference (shown below) does appear to show a second area (A2) having a smaller size than the first area (A1) based on a length or a width size, as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that a second area having a smaller size than the first area as seemingly shown [see MPEP 2125]. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form a second area having a smaller size than the first area, because Fig. 4A suggests a second area having a smaller size than the first area and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}


    PNG
    media_image1.png
    573
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    539
    886
    media_image2.png
    Greyscale



With regard to claim 2, Miyairi et al. disclose a substrate (referred to as “sb” by examiner’s annotation shown in fig. 4A above); an auxiliary conductive pattern (a conductive pattern 154c of the capacitor, functioning as an auxiliary conductive pattern) on the substrate (sb); a load matching line (a conductive line 153a functioning as a loading matching line) on the auxiliary conductive pattern (154c); and a load matching electrode (a conductive line 154a functioning as a loading matching electrode) on the load matching line (153a), wherein the first load matching capacitor (C1 as shown in the fig. 4A above, wherein capacitor C1 is small capacitor) is formed by the auxiliary conductive pattern (154c), the load matching line (153a), and at least one insulation layer (referred to as “111A” by examiner’s annotation shown in fig. 4A above; wherein the layer 111A made from the layer 111) therebetween, and the second load matching capacitor (C2 as shown in the fig. 4A above, wherein capacitor C2 is small capacitor) is formed by the load matching line (153a), the load matching electrode (154a), and at least one insulation layer (referred to as “111B” by examiner’s annotation shown in fig. 4A above; wherein the layer 111A made from the layer 111) therebetween. (Although the applicant uses terms different to those of Miyairi et al. to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.).

    PNG
    media_image2.png
    539
    886
    media_image2.png
    Greyscale

With regard to claim 3, Miyairi et al. disclose the load matching line (153a) is electrically connected to the gate line (C or 153b).
With regard to claim 2, 4, Miyairi et al. disclose a substrate (referred to as “sb” by examiner’s annotation shown in fig. 4A above); an auxiliary conductive pattern (a conductive pattern 153a of the capacitor, functioning as an auxiliary conductive pattern) on the substrate (sb); a load matching line (a conductive line 154a, 154b functioning as a loading matching line) on the auxiliary conductive pattern (153a); and a load matching electrode (a conductive line 151 functioning as a loading matching electrode) on the load matching line (154a), wherein the first load matching capacitor (C1 as shown in the fig. 4A above, wherein capacitor C1 is small capacitor) is formed by the auxiliary conductive pattern (153a), the load matching line (154a, 154b), and at least one insulation layer (referred to as “111A” by examiner’s annotation shown in fig. 4A above; wherein the layer 111A made from the layer 111) therebetween, and the second load matching capacitor (C2 as shown in the fig. 4A above, wherein capacitor C2 is small capacitor) is formed by the load matching line (154a, 154b), the load matching electrode (151), and at least one insulation layer (referred to as “111B” by examiner’s annotation shown in fig. 4A above; wherein the layer 111A made from the layer 111) therebetween. (Although the applicant uses terms different to those of Miyairi et al. to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.); wherein the load matching line (154a, 154b) comprises a plurality of load matching lines overlapping the auxiliary conductive pattern (153a). 

    PNG
    media_image3.png
    541
    882
    media_image3.png
    Greyscale



With regard to claim 5, Miyairi et al. disclose a thin film transistor (a transistor 100 functioning as a thin film transistor; for example, see column 5, lines 22 – 24), which includes an active pattern (101), a gate electrode (103) overlapping the active pattern (101), and a source/drain pattern (122 or 121 functioning as a source/drain pattern) electrically contacting the active pattern (101).
With regard to claim 9, Miyairi et al. disclose the load matching electrode (151) and the auxiliary conductive pattern (153a) are electrically connected to each other to receive a same voltage (the conductive layers are connected together, so having a same voltage).
With regard to claim 10, Miyairi et al. disclose a connecting line (126) electrically connecting the load matching electrode (151) and the auxiliary conductive pattern (153a) to each other.
With regard to claim 13, Miyairi et al. disclose a plurality of pixels (column 63, lines 58 – 60), each including a light-emitting structure (display elements having a light-emitting structure), and a power supply line (scanning line functioning as a power supply line or 727, fig. 26C) transferring a power supply voltage to the pixels. (column 63, lines 58 – 60).
With regard to claim 15, Miyairi et al. disclose the light-emitting structure includes an organic light-emitting diode. (column 64, lines 62 – 67).
With regard to claim 16, Miyairi et al. disclose a gate line (153b) in the first area (A1), wherein the gate line (153b) in the first area (A1) is longer than the gate line (C) in the second area (A2).

    PNG
    media_image1.png
    573
    775
    media_image1.png
    Greyscale


Allowable Subject Matter
4.	Claims 6 - 8, 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 6 - 8, 11, 12, 14 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a protective pattern disposed under the active pattern and disposed in a same layer as the auxiliary conductive pattern as recited in claim 6, the source/drain pattern is disposed in a same layer as the load matching electrode as recited in claim 7, the load matching line is disposed in a same layer as the gate line as recited in claim 8, the connecting line extends in a direction parallel with the load matching line as recited in claim 11, and the connecting line is disposed in a same layer as the load matching line as recited in claim 12, a same voltage as the power supply voltage is applied to the auxiliary conductive pattern and the load matching electrode as recited in claim 14.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826